Pine, J. P.
(Dissenting and voting to modify in an opinion in which Balio, J., concurs.) We respectfully dissent in part. We agree with the majority that Supreme Court properly granted *145defendant’s motion to dismiss the second and third causes of action, alleging intentional and negligent infliction of emotional harm, for failure to state a cause of action. We conclude that the court erred, however, in granting defendant’s motion to dismiss the first cause of action, alleging a violation of Civil Rights Law § 47, for failure to state a cause of action.
Plaintiff alleges in her complaint that she is a disabled person who uses a certified service dog to assist her; that on July 31, 1992, she went to the medical office of defendant, an orthopedic surgeon, concerning a medical problem; that her dog accompanied her to defendant’s office; that she and her dog were taken to an examination room by a nurse in defendant’s office; and that, when defendant entered the room, he began “screaming” at plaintiff “at the top of his voice” concerning the dog and demanded that the dog leave. The court dismissed the cause of action alleging a civil rights violation on the ground that the examination room of defendant’s medical office is not a “public facility” within the meaning of Civil Rights Law § 47 (2).
Initially, it must be noted that, for purposes of defendant’s motion to dismiss for failure to state a cause of action (see, CPLR 3211 [a] [7]), the allegations in the complaint are deemed true and are given the benefit of every possible inference (see, Rovello v Orofino Realty Co., 40 NY2d 633, 634; see also, Henning v Rando Mach. Corp., 207 AD2d 106, 110). The court did not treat this motion as one for summary judgment pursuant to CPLR 3211 (c). Here, the complaint may be read to allege that defendant demanded that the dog leave not only the examination room, but the entire office. Thus, for purposes of the motion, the court should not have limited its inquiry to whether the examination room is a public facility. The appropriate inquiry is whether defendant’s medical office is a public facility.
Article 4-B of the Civil Rights Law affords certain rights to disabled people who are accompanied by guide, hearing and service dogs (see, Civil Rights Law § 47 et seq.). Civil Rights Law § 47 (1) provides that “[n]o person shall be denied admittance to and/or the equal use of and enjoyment of any public facility solely because said person is a person with a disability and is accompanied by a guide dog, hearing dog or service dog.” Section 47 (2) provides that the term “ ‘public facility’ shall include, but shall not be limited to, all modes of public and private transportation, all forms of public and private housing accommodations whether permanent or temporary, buildings to which the public is invited or permitted, including *146those maintained by the state or by any political subdivision thereof, all educational facilities and institutions, including those maintained by the state or by any political subdivision thereof, all places where food is offered for sale, all theatres, including both live playhouses and motion picture establishments and all other places of public accommodations, convenience, resort, entertainment, or business to which the general public or any classification of persons therefrom is normally or customarily invited or permitted” (emphasis added). “Disability” is defined under section 47-b (5) as having the same meaning as provided for in Executive Law § 292 (21), part of the Human Rights Law. The terms “guide dog”, “hearing dog” and “service dog” are defined as a dog properly harnessed that has been or is being trained by a qualified person to aid and guide a person with a disability (Civil Rights Law § 47-b [4]).
We conclude that defendant’s medical office is a “placet ] of public accommodation [ ] * * * to which the general public or any classification of persons therefrom is normally or customarily invited or permitted” (Civil Rights Law § 47 [2]). It is undoubtedly a place that serves patients who are members of the general public. Although section 47 does not define “place of public accommodation”, article 4 of the Civil Rights Law, entitled “Equal Rights in Places of Public Accommodation and Amusement”, contains a lengthy, expansive and nonexclusive list of places deemed places of public accommodation (see, Civil Rights Law § 40). Nothing in article 4-B suggests that public accommodation should be defined differently there than under article 4.
The sole reported case involving an interpretation of “public facility” under Civil Rights Law § 47 is Perino v St. Vincent’s Med. Ctr. (132 Misc 2d 20), a 1986 decision of Supreme Court, Richmond County, upon which the court in the present case relied. There, the court held that a blind man with a seeing eye dog was not entitled under Civil Rights Law § 47 to have his dog with him in the hospital delivery room when his wife gave birth. The court determined that a hospital delivery room, as it is “commonly perceived”, is not a place “to which the general public is normally invited or permitted” (Perino v St. Vincent’s Med. Ctr., supra, at 21). The court also stated that, although a hospital hall, cafeteria or snack bar may be considered a public place, “the same cannot be said for other portions of the hospital wherein the usual functions of a hospital are carried out” (Perino v St. Vincent’s Med. Ctr., supra, at 21). We note that the person excluded in Perino was not the patient.
*147Ten years after the Perino decision the Court of Appeals held in Matter of Cahill v Rosa (89 NY2d 14) that dental offices are places of public accommodation within the meaning of Executive Law § 292 (9). That statute does not expressly list “dental offices” within either the included or exempted categories.
In Cahill, complainant went to the dentist’s office without an appointment for treatment of a cracked tooth. When he advised the dental assistant that he was awaiting test results to determine whether he was HIV positive, he was told that whether he would be treated would depend upon the test results and that he would not be treated unless the results were negative. The Court of Appeals noted that the broad and inclusive language of the prefatory sentence of Executive Law § 292 (9) and the legislative history of the statute indicate that the phrase “ ‘place of public accommodation’ ” is intended to be interpreted liberally (see, Matter of Cahill v Rosa, supra, at 21). It rejected the dentists’ assertion that the phrase “stores and establishments dealing with goods or services of any kind” cannot be construed to include dental offices. The Court wrote that the phrase is ambiguous and that it previously had determined that the statute “generally applies to ‘establishments’ of any kind, implicitly interpreting that phrase as separate from and not modified or limited by the phrase ‘wholesale and retail’ ” (Matter of Cahill v Rosa, supra, at 21, citing Matter of United States Power Squadrons v State Human Rights Appeal Bd., 59 NY2d 401, 411, rearg dismissed 60 NY2d 682, 702). The Court adopted that interpretation and determined that “[d]entists’ offices come within [the statutory] definition of places of public accommodation because they provide services to the public. Though they may be conducted on private premises and by appointment, such places are generally open to all comers” (Matter of Cahill v Rosa, supra, at 21).
The Court in Cahill noted that its construction of the statute “advances the statutory policy of protecting the civil rights necessary to enjoy a full and productive life” and that to hold otherwise “would impute to the Legislature approval of legal discrimination by dentists * * * on the basis of disability” (Matter of Cahill v Rosa, supra, at 23). The Court observed that “[n]o case has been drawn to our attention in which a private health care provider claimed that its practice was not a place of public accommodation within the meaning of the Human Rights Law until the advent of HIV and AIDS” (Matter of Cahill v Rosa, supra, at 23).
Although Cahill involves the interpretation of the Human Rights Law, while this case involves the interpretation of the *148Civil Rights Law concerning a person with a disability accompanied by a guide dog, hearing dog or service dog, and although Cahill concerns dental care while this case concerns orthopedic care, we perceive no reason not to harmonize the two cases.
In our view, a dental office is analogous to an orthopedic surgeon’s examination room. The Court held in Cahill that complainants were entitled to be treated notwithstanding the possibility that they were HIV positive. Presumably that treatment would have occurred in a private room in a dental office. The Court noted that, even if services were rendered on private premises and by appointment, such places are generally open to all comers. Thus, the Court viewed places of public accommodation far more broadly than did the court in Perino, wherein the court determined that halls, cafeterias and snack bars in a hospital possibly were public areas but that treatment areas were not. By analogy, here plaintiff was entitled to medical care, which presumably would have been provided in the examination room, not the waiting area, of the orthopedic surgeon’s office. Even if we were to limit our inquiry to whether the orthopedic surgeon’s examination room is a public facility within the meaning of Civil Rights Law § 47, we would conclude that it is.
Before the 1960 amendment to Executive Law § 292 (9), the term “ ‘place of public accommodation’ ” under the Executive Law was defined by reference to Civil Rights Law § 40. The 1960 amendment set forth a definition that was similar, but not identical, to the definition contained in Civil Rights Law § 40. Over the years, the definitions of both have been gradually expanded (see generally, Gibbs v Arras Bros., 222 NY 332, 335-336, rearg denied 223 NY 559). The statutes undoubtedly share common roots and characteristics. The lánguage in Civil Rights Law § 40 that is analogous to the relevant language in Executive Law § 292 (9) is “retail stores and establishments”. We recognize that the statute being applied here is Civil Rights Law § 47, but in the absence of a more precise definition in section 47, it is reasonable to interpret that section in harmony with section 40. If a dental office is an establishment, so is an orthopedist’s office. Surely the unqualified word “establishment” in Civil Rights Law § 40 is as broad as, if not broader than, “establishments dealing with goods or services of any kind” in Executive Law § 292 (9) and should be applied in construing the term in Civil Rights Law § 47.
Public policy also supports this result. The public policy of the State is to remove banders to medical treatment for people *149with disabilities. The Cahill decision reflects that policy by holding that access to dental care may not be denied to those who may be HIV positive. In our view, the policy is broad enough to cover access to health care for people with various disabilities. There is no reason to conclude that the Legislature intended to give less protection to a patient requiring a service dog than to one who may be HIV positive. The specters of hygiene, sanitation and safety raised by the majority are speculative, and the record is not developed sufficiently for us to comment on such concerns. The very paucity of reported cases under Civil Rights Law article 4-B strongly suggests that medical care has been rendered successfully for years to disabled persons requiring the assistance of specially trained dogs and that reasonable and practical solutions have been found. In our view plaintiff has alleged a cause of action for violation of Civil Rights Law § 47, and we would modify the order by reinstating that cause of action.
Hayes and Callaban, JJ., concur with Boehm, J.; Pine, J. P., and Balio, J., dissent in a separate opinion by Pine, J. P.
Order affirmed, without costs.